UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6685



LARRY LAMONT BUSH,

                                              Plaintiff - Appellant,

          versus


JOHN H. PRICE, Warden; WILLIAM BRITTON, Case
Manager; MARY CHAPLIN-COLE, Case Manager; M.
STOUFFER, Warden; K. HOFFMAN, Case Manager,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
2264-1-AMD)


Submitted:   October 20, 2004             Decided:   December 6, 2004


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Larry Lamont Bush, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larry Lamont Bush appeals the district court’s order

denying his motions for a preliminary injunction and to compel

discovery in this action filed pursuant to 42 U.S.C. § 1983 (2000).

With regard to the denial of injunctive relief, we have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.         See Bush v. Price,

No. CA-03-2264-1-AMD (D. Md. Mar. 17, 2004).

          To the extent that Bush appeals the denial of the motion

to compel discovery, this court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Bush seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.            Accordingly, we

dismiss this portion of the appeal for lack of jurisdiction.           We

grant the motion to submit on informal briefs and dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                  AFFIRMED IN PART; DISMISSED IN PART




                                   - 2 -